Citation Nr: 0913796	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to May 
1965 and from October 1965 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has tinnitus that can be attributed to noise 
exposure in service.

3.  Objective evidence of a left hip disability is not shown.

4.  Objective evidence of arthritis of multiple joints is not 
shown.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A left hip disability was not incurred in active military 
service or as a result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  Arthritis of multiple joints was not incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In reviewing the Veteran's claims of entitlement to service 
connection for tinnitus, a left hip disability and arthritis 
of multiple joints, the Board observes that the RO issued 
VCAA notices to the Veteran in September 2003, October 2003 
and March 2006 letters which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The March 2006 
letter informed him of the evidence needed for the assignment 
of evaluations and effective dates for initial awards of 
service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The September and October 2003 VCAA notices 
were issued prior to the November 2004 rating decision from 
which the instant appeal arises.  Thus, the Board concludes 
that the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claims prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
these claims.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records are of record.  Also VA treatment records are of 
record, as well as VA compensation examination reports and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claims.  The veteran was afforded a personal 
hearing at the RO and a transcript of his testimony at this 
hearing is of record.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Tinnitus

The Veteran contends that his currently diagnosed bilateral 
tinnitus had its onset during his active duty service and is 
the result of his in-service exposure to loud noises.  

After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current bilateral tinnitus cannot be 
reasonably disassociated from his in-service exposure to loud 
noises.  In this respect, the Board acknowledges the November 
2003 VA audiological examiner's opinion that the Veteran's 
bilateral constant tinnitus, as well as his bilateral high 
frequency sensorineural hearing loss occurred subsequent to 
his retirement from service and were less likely than not 
related to his service.  The examiner opined that his 
tinnitus was a result of presbycusis or age-related.  
However, the Board finds the Veteran's testimony at his 
December 2008 personal hearing concerning the onset of 
tinnitus during his prolonged period of active duty service 
to be credible as he is competent to give evidence about what 
he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Moreover, his 
November 1987 retirement medical examination report clearly 
indicates that he had mild high frequency hearing loss at 
that time and that it was recommended that he wear hearing 
protection while performing his duties in hazardous noise.  
His DD Form 214 indicates that his primary specialty for more 
than 17 years was as a supervisor at a hazardous material 
facility.  Finally, the Veteran testified in December 2008, 
that he was exposed to loud noise in service as a driver in 
convoys in Germany.  The Board finds this evidence indicative 
of in-service exposure to loud noises.

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has bilateral tinnitus which was incurred 
during his active military service as a result of exposure to 
loud noises.  Accordingly, service connection for bilateral 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

Left Hip Disability and Arthritis of Multiple Joints

The Veteran contends that he has developed a left hip 
disability as a result of his service-connected bilateral 
knee disability.  He further contends that he has arthritis 
of multiple joints as result of his service.  

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for a left hip disability or arthritis of multiple 
joints.  In this regard, the Board notes that service 
connection has been granted for residuals of right shoulder 
and ankle injuries, as well as for cervical spondylosis.  
However, the objective medical evidence of record does not 
show any currently diagnosed left hip disability or arthritis 
of multiple joints.  In fact, a November 2003 VA orthopedic 
examiner specifically found no evidence of any arthritic 
changes in any of the Veteran's joints for which service 
connection had not already been granted and further found no 
evidence of a current left hip disability.  Moreover, at his 
December 2008 personal hearing, the Veteran testified that he 
had not been diagnosed with a left hip disability as of yet.  
VA has requested the Veteran submit evidence of current left 
hip disability and arthritis of multiple joints.  However, he 
has not submitted any medical evidence of currently diagnosed 
left hip disability or arthritis of multiple joints; nor has 
he or VA been able to obtain copies of any treatment records 
showing such.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disabilities for which benefits are being 
claimed.  Thus, the medical evidence does not establish that 
the Veteran currently has a left hip disability or arthritis 
of multiple joints.

Although the Veteran believes he currently has a left hip 
disability as a result of his service-connected bilateral 
knee disability causing an altered gait and that he also has 
arthritis of multiple joints as a result of his service, he 
is not competent to provide evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claims for service connection for a left hip 
disability and arthritis of multiple joints must be denied.




ORDER

Service connection for bilateral tinnitus is granted.

Service connection for a left hip disability is denied.

Service connection for arthritis of multiple joints is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


